 

Exhibit 10.1

 

Dated the 8th day of May 2020

 

HOW KOK CHOONG

 

AND

 

AGAPE ATP Corporation

 

 

SHARE EXCHANGE AGREEMENT

in respect of approximately 99.99% of the issued share capital of

AGAPE SUPERIOR LIVING SDN. BHD.

 

 

 

 

 

TABLE OF CONTENTS

 



Clause   Headings   Page           1.   DEFINITIONS AND INTERPRETATION   2 2.  
SALE AND PURCHASE OF SALE SHARE   4 3.   CONSIDERATION   5 4.   CONDITIONS
PRECEDENT   5 5.   COMPLETION   6 6.   REPRESENTATIONS AND WARRANTIES   7 7.  
FURTHER ASSURANCE   8 8.   RESTRICTIONS ON COMMUNICATION AND ANNOUNCEMENTS   9
9.   PARTIAL INVALIDITY   9 10.   COSTS AND EXPENSES   9 11.   ASSIGNMENT   9
12.   CONTINUING EFFECT OF AGREEMENT   9 13.   GENERAL   10 14.   NOTICES   10
15.   COUNTERPARTS   11 16.   LAW AND JURISDICTION   11 SCHEDULE 1 PARTICULARS
OF THE COMPANY   13 SCHEDULE 2 VENDOR WARRANTIES   14 SCHEDULE 3 PURCHASER
WARRANTIES   23

 

 

 

 

THIS AGREEMENT is made on the 8th day of May 2020

 

BETWEEN

 

(1) How Kok Choong, with Malaysia identity card number 6312******** whose
address is situated 260 Jalan Impian Gemilang, Saujana Impian, 43000 Kajang,
Selangor Darul Ehsan, Malaysia (“Mr. How”) (the “Vendor”); and     (2) Agape ATP
Corporation, a company incorporated in Nevada, United States, whose registered
office is situated at 1645 Village Center Circle, Suite 170, Las Vegas, Nevada,
United States, 89134 (the “Purchaser”).

 

WHEREAS:

 

(A) As at the date of this Agreement, the Company (particulars of which are set
out in Schedule 1) has an issued share capital of 9,590,598 issued and fully
paid shares. The Company is owned as to approximately 99.99% by the Vendor.    
(B) As at the date of this Agreement, the Purchaser is a company whose shares
are listed and traded on the OTC Market.     (C) The Vendor has agreed to sell,
and the Purchaser has agreed to purchase, the Sale Share upon the terms and
conditions set out in this Agreement.     (D) Upon Completion, the Company will
be owned as to approximately 99.99% by the Purchaser.

 

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement (including the Recitals and the Schedules), the following
expressions shall, unless the context otherwise requires, have the following
meanings:

 

 

“Agreement”

this share exchange agreement (including its Recitals and Schedules), as may be
amended or supplemented from time to time;

       

“business day”

a day (other than Saturday) on which banks are open in Malaysia for general
banking business;

       

“Company”

Agape Superior Living Sdn. Bhd., a company incorporated in Malaysia with limited
liability, particulars of which are set out in Schedule 1;

       

“Completion”

completion of the sale and purchase of the Sale Share pursuant to Clause 5;

       

“Completion Date”

three (3) business days following the date on which all the Conditions Precedent
are fulfilled or waived (as the case may be);

       

“Conditions Precedent”

the conditions precedent set out in Clause 4;

 



2

 

 

 

“Consideration”

has the meaning ascribed to it in Clause 3.1;

       

“Consideration Shares”

has the meaning ascribed to it in Clause 3.2;

       

“Encumbrance”

any option, right to acquire, right of pre-emption, mortgage, charge, pledge,
lien, hypothecation, title retention, right of set off, counterclaim, trust
arrangement or other security or any equity or restriction;

        “HKIAC”

Hong Kong International Arbitration Centre;

       

“Hong Kong”

the Hong Kong Special Administrative Region of the PRC;

       

“Long Stop Date”

December 31, 2020 or such later date as may be agreed between the Vendor and the
Purchaser;

        “Malaysia”

Malaysia;

        “MYR”

Ringgit, the lawful currency of Malaysia;

       

“Management Accounts”

the unaudited management accounts of the Company comprising the income statement
for such period up to the Management Accounts Date and the balance sheet as at
the Management Accounts Date;

       

“Management Accounts Date”

March 31, 2020;

       

“OTC Market”

The OTC Market – Pink Sheets, an over-the-counter market provided and operated
by the OTC Markets Group in the USA;

       

“Parties”

parties to this Agreement and a “Party” means any one of them;

       

“Purchaser Warranties”

the representations, warranties and undertakings made by the Purchaser and
contained in Clause 6 and Schedule 3;

       

“Sale Share”

 

9,590,596 shares in the share capital of the Company, representing approximately
99.99% of its issued share capital as at the date of this Agreement;

       

“Taxation”

 

all forms of tax, rate, levy, duty, charge, impost, fee, deduction or
withholding of any nature now or hereafter imposed, levied, collected, withheld
or assessed by any taxing or other authority in any part of the world and
includes any interest, additional tax, penalty or other charge payable or
claimed in respect thereof;

        “USA”

the United States of America;

        “US$”

United States dollars, the lawful currency of the USA;

       

“Vendor Warranties”

the representations, warranties and undertakings made by the Vendor and
contained in Clause 6 and Schedule 2;

       

“Warranties”

the Vendor Warranties and the Purchaser Warranties; and

        “%” per cent.

 



3

 

 

1.2 In this Agreement:

 

  (a) references to costs, charges, remuneration or expenses shall include any
value added tax, turnover tax or similar tax charged in respect thereof;        
(b) references to any action, remedy or method of judicial proceedings for the
enforcement of rights of creditors shall include, in respect of any jurisdiction
other than Malaysia, references to such action, remedy or method of judicial
proceedings for the enforcement of rights of creditors available or appropriate
in such jurisdiction as shall most nearly approximate thereto;         (c) words
denoting the singular number only shall include the plural number also and vice
versa;         (d) words denoting one gender only shall include the other
genders and the neuter and vice versa;         (e) words denoting persons only
shall include firms and corporations and vice versa;         (f) references to
any provision of any statute shall be deemed also to refer to any modification
or re-enactment thereof or any instrument, order or regulation made thereunder
or under such modification or re-enactment; and         (g) references to any
document in the agreed form is to such document which has been initialed by the
parties for identification.

 

1.3 Headings shall be ignored in construing this Agreement.     1.4 The Recital
and the Schedules are part of this Agreement and shall have effect accordingly.

 

2. SALE AND PURCHASE OF SALE SHARE

 

Subject to the terms and conditions of this Agreement, the Vendor, as legal and
beneficial owner, shall sell the Sale Share to the Purchaser and the Purchaser
shall purchase the same from the Vendor free from all Encumbrances and third
party rights of any kind and together with all rights now or hereafter attaching
thereto including the right to receive all dividends and distributions declared,
made or paid on or after the Completion Date.

 



4

 

 

3. CONSIDERATION

 

3.1 The aggregate consideration (the “Consideration”) of the Sale Share to be
paid by the Purchaser to the Vendor is MYR7,429,346 (equivalent to US$1,714,003
adopting the exchange rate of US$1.00 = MYR4.3345),which was determined based on
the net asset carrying value of the Company as at March 31, 2020 and shall be
satisfied by:-

 

  (a) the offset of the Consideration whereby the Purchaser has a loan
receivable of MYR2,845,578 (equivalent to US$656,495) as of March 31, 2020 due
from the Vendor;         (b) the allotment and issue of the Consideration Shares
(hereinafter defined) by the Purchaser on the Completion Date;

 

3.2 The Purchaser shall allot and issue 162,694 shares (the “Consideration
Shares”) with a par value US$0.0001 to Mr. How (or his nominee(s)), representing
approximately 0.0432% of the total issued and outstanding shares in the
Purchaser after the issuance of the Consideration Shares which was valued at
US$1,057,508 based on the closing price US$6.50 of the Purchaser as quoted on
the OTC Market on March 31, 2020.

 

4. CONDITIONS PRECEDENT     4.1 Completion shall be conditional upon the
fulfillment of the following Conditions Precedent:

 

  (a) save and except as disclosed by the Vendor, all Vendor Warranties being
true, accurate and not misleading at all material aspects at all times between
the date hereof and the Completion Date (as though they had been made on such
dates by reference to the facts and circumstances then subsisting);         (b)
there having been no material adverse change, or any development likely to
involve a prospective material adverse change, in the condition (financial,
operational or otherwise) or in the earnings, business affairs or business
prospects, assets or liabilities of the Company, whether or not arising in the
ordinary course of business since the date of this Agreement;         (c) save
and except as disclosed by the Vendor, all loans or amounts due by the Company
to its shareholder, director or any other third party creditors having been
fully waived or settled, save for the liabilities incurred in the ordinary
course of business after the date of this Agreement and before Completion;      
  (d) The OTC Market having completed the review of this Agreement and having
granted the approval and the permission to deal in, the Consideration Shares, if
required under OTC Market continued listing rules and regulations; and        
(e) all necessary consents, approvals, permits and/or authorizations in respect
of the transactions contemplated under this Agreement having been obtained.

 

4.2 Any or all Conditions Precedent may be waived by the Parties by written
consent.     4.3 Each Party undertakes to the other Party to use its best
endeavors to ensure that the Conditions Precedent in Clause 4.1 are fulfilled as
early as practicable and in any event not later than the Long Stop Date.     4.4
Each Party undertakes to provide all reasonable assistance to the other Party to
fulfill the Conditions Precedent in Clause 4.1 in accordance with Clause 4.3.  
  4.5 If the Conditions Precedent have not been fulfilled or waived (as the case
may be) on or before the Long Stop Date, this Agreement will lapse and become
null and void and the Parties will be released from all obligations hereunder,
save for liabilities for any antecedent breaches hereof.

 



5

 

 

5. COMPLETION     5.1 Completion shall take place at  Lots 1705-1708, Level 17,
Tower 2, Faber Towers, Jalan Desa Bahagia, Taman Desa, 58100 Kuala Lumpur
Malaysia on or before 5 p.m. on the Completion Date (or at such other place, on
such other time and/or day as the Parties may agree).     5.2 At Completion, the
Vendor shall:

 

  (a) deliver or cause to be delivered to the Purchaser and/or its nominee:

 

  (i) evidence reasonably satisfactory to the Purchaser that the Conditions
Precedent in Clause 4.1 (which are applicable to the Vendor) of this Agreement
have been fulfilled;         (ii) the instrument(s) of transfer and the bought
and sold notes of the Sale Share duly executed by the Vendor as registered
holders thereof in favour of the Purchaser together with the related share
certificate(s);

 

  (iii) (1) all statutory records and minute books (which shall be duly written
up to date as at Completion) and accounting records including certificate of
incorporation and business registration certificates, business licence,
governmental approval letters and certificates (if any), common seal, authorized
chops, share certificate books and other statutory records of the Company;      
      (2) all tax returns and assessments of the Company (if applicable)
(receipted where the due dates for payment fell on or before the Completion
Date);             (3) copies of all correspondence, if any, with its lawyers,
accountants, tax or revenue departments, all other documents and correspondence,
if any, relating to the business affairs of the Company; and all title deeds,
evidence of ownership and documents relating to assets owned by the Company;

 

provided that the above shall be deemed to have been delivered if they are
located at the registered office or principal place of business of the Company;

 

  (iv) such other documents as may be reasonably required by the Purchaser to,
among other things, give good title to the Sale Shares free from all
Encumbrances and third party rights of any kind and to enable the Purchaser or
its nominees to become the registered holder thereof; and         (v) a
certified true copy of the resolutions of the sole director of the Company
approving the matters set out in Clause 5.2(b);

 



6

 

 

  (b) procure that the following businesses shall be approved in the sole
director’s resolutions of the Company:

 

  (i) the director of the Company shall approve the transfer of the Sale Share
and the Purchaser or its nominee shall be duly registered as the holder of the
Sale Share in the register of members of the Company;         (iii) the director
of the Company shall resolve that the share certificate in respect of the Sale
Share be duly issued and delivered to the Purchaser and/or its nominee; and    
    (iv) the director of the Company shall approve the director to do all such
acts and things and to sign any documents reasonably required to give effect to
the transaction as contemplated under this Agreement;

 

5.3 At Completion, against compliance with the provisions of Clause 5.2, the
Purchaser shall deliver or cause to be delivered to the Vendor:

 

  (a) a certified copy of the resolutions passed by the board of directors of
the Purchaser approving the execution and performance of this Agreement;        
(b) evidence reasonably satisfactory to the Vendor that the Conditions Precedent
in Clause 4.1 (which are applicable to the Purchaser) of this Agreement have
been fulfilled;         (c) the instrument(s) of transfer and the bought and
sold notes of the Sale Share duly executed by the Purchaser or its nominee;    
    (d) the share certificates and other documents as may be reasonably required
to give good title to the Consideration Shares free from all Encumbrances and
third party rights of any kind and to enable the Vendor or his respective
nominee(s) to become the registered holders thereof;         (e) such other
documents as may be reasonably required by the Vendor to, among other things,
give good title to the Purchaser’s shares, free from all Encumbrances and third
party rights of any kind and to enable the Vendor or his nominee(s) to become
the registered holder thereof;

 

6. REPRESENTATIONS AND WARRANTIES     6.1 The Purchaser hereby represents,
warrants and undertakes to the Vendor in the terms set out in this Clause 6 and
Schedule 3 subject to the matters disclosed or provided in this Agreement.    
6.2 The Vendor hereby represents, warrants and undertakes to the Purchaser in
the terms set out in this Clause 6 and Schedule 2 subject to the matters
disclosed or provided in this Agreement.     6.3 The Purchaser shall be deemed
to have given all the Purchaser Warranties on the basis that such Purchaser
Warranties will at all times from the date of this Agreement up to and including
the Completion Date be true, complete and accurate in all respects and such
Purchaser Warranties shall have effect as if given at Completion as well as the
date of this Agreement.

 



7

 

 

6.4 The Vendor shall be deemed to have given all the Vendor Warranties on the
basis that such Vendor Warranties will at all times from the date of this
Agreement up to and including the Completion Date be true, complete and accurate
in all respects and such Vendor Warranties shall have effect as if given at
Completion as well as the date of this Agreement.     6.5 The Vendor agrees and
acknowledges that the Purchaser is entering into this Agreement in reliance on
the Vendor Warranties.     6.6 The Purchaser agrees and acknowledges that the
Vendor is entering into this Agreement in reliance on the Purchaser Warranties.
    6.7 None of the Warranties shall be limited or restricted by reference to or
inference from the terms of any other Warranties or any other term of this
Agreement.     6.8 If any Party fails to perform any of its obligations in any
material respect (including its obligation at Completion) under this Agreement
or breaches any of the terms or Warranties set out in this Agreement in any
material respect prior to Completion, then without prejudice to all and any
other rights and remedies available at any time to a non-defaulting Party
(including but not limited to the right to damages for any loss suffered by that
Party), any non-defaulting Party may by notice either require the defaulting
Party to perform such obligations or, insofar as the same is practicable, remedy
such breach or to the extent it relates to the failure of the defaulting Party
to perform any of its obligations on or prior to Completion in any material
respect, treat the defaulting Party as having repudiated this Agreement and
rescind the same. The rights conferred upon the respective Parties by the
provisions of this Clause 6 are additional to and do not prejudice any other
rights the respective Parties may have. Failure to exercise any of the rights
herein conferred shall not constitute a waiver of any such rights.     6.9 The
Vendor undertakes to indemnify and keep fully indemnified the Purchaser against,
and hold the Purchaser harmless immediately upon demand in respect of, any and
all claims that the Purchaser may suffer or face as a result of or in connection
with (a) any inaccuracy of any of the Vendor Warranties; or (b) any breach of
the Vendor Warranties by the Vendor, provided that the maximum aggregate
liability of the Vendor in respect of all claims shall not exceed the amount of
the Consideration.     6.10 The Purchaser undertakes to indemnify and keep fully
indemnified the Vendor against, and hold the Vendor harmless immediately upon
demand in respect of, any and all claims that the Vendor may suffer or face as a
result of or in connection with (a) any inaccuracy of any of the Purchaser
Warranties; or (b) any breach of the Purchaser Warranties by the Purchaser,
provided that the maximum aggregate liability of the Purchaser in respect of all
claims shall not exceed the amount of the Consideration.     7. FURTHER
ASSURANCE       Each Party undertakes to the other Party to execute or procure
to be executed all such documents and to do or procure to be done all such other
acts and things as may be reasonable and necessary to give all Parties the full
benefit of this Agreement.

 



8

 

 

8. RESTRICTIONS ON COMMUNICATION AND ANNOUNCEMENTS     8.1 Each of the Parties
undertakes to the other Party that it shall not at any time after the date of
this Agreement divulge or communicate to any person other than to its
professional advisers, or when required by law or any rule of any relevant stock
exchange body, or to its respective officers or employees whose province it is
to know the same any confidential information concerning the business, accounts,
finance or contractual arrangements or other dealings, transactions or affairs
of the other which may be within or may come to its knowledge in connection with
the transactions contemplated by this Agreement and it shall use its best
endeavors to prevent the publication or disclosure of any such confidential
information concerning such matters.  This restriction shall not apply to
information or knowledge which is or which properly comes into the public
domain, through no fault of any of the Parties or to information or knowledge
which is already known to any of the Parties at the time of its receipt.     8.2
If any Party is required by law or any rule of any relevant stock exchange or
regulatory body to make any announcement in connection with this Agreement, the
other Party agrees to supply all relevant information relating to itself that is
within its knowledge or in its possession as may be reasonably necessary or as
may be required by any exchange and regulatory body to be included in the
announcement.     9. PARTIAL INVALIDITY       If, at any time, any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any respect in
any jurisdiction, the legality, validity and enforceability in other
jurisdictions or of the remaining provisions of this Agreement shall not be
affected or impaired thereby.     10. COSTS AND EXPENSES     10.1 Each Party
shall bear its own costs of and incidental to the preparation, negotiation and
settlement of this Agreement (including, without limitation, legal fees and
expenses relating to this Agreement).     10.2 The Purchaser shall be
responsible for and shall pay all stamp duty and registration fees payable on or
pursuant to this Agreement and the transfer of the Sale Shares.     11.
ASSIGNMENT       No Party shall assign any of its rights or obligations under
this Agreement without the written consent of the other Party.     12.
CONTINUING EFFECT OF AGREEMENT       Any provision of this Agreement which is
capable of being performed after Completion but which has not been performed at
or before Completion shall remain in full force and effect notwithstanding
Completion.

 



9

 

 

13. GENERAL     13.1 This Agreement supersedes all and any previous agreements,
arrangements or understanding between the Parties relating to the matters
referred to in this Agreement and all such previous agreements, understanding or
arrangements (if any) shall cease and determine with effect from the date hereof
and neither Party shall have any claim in connection therewith.     13.2 This
Agreement constitutes the entire agreement between the Parties with respect to
its subject matter (no Party having relied on any representation or warranty
made by the other Party which is not contained in this Agreement). No variation
of this Agreement shall be effective unless made in writing and signed by all
Parties.     13.3 Time shall be of the essence of this Agreement but no failure
by any Party to exercise, and no delay on its part in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right under this Agreement preclude any other or further
exercise of it or the exercise of any right or prejudice or affect any right
against the other. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.     13.4
No delay or failure by a Party to exercise or enforce (in whole or in part) any
right provided by this Agreement or by law shall operate as a release or waiver,
or in any way limit that Party’s ability to further exercise or enforce that, or
any other, right. A waiver of any breach of any provision of this Agreement
shall not be effective, or implied, unless that waiver is in writing and is
signed by the Party against whom that waiver is claimed. In the event of a
default by either Party in the performance of its obligations under this
Agreement, the non-defaulting Party shall have the right to obtain specific
performance of the defaulting Party’s obligations. Such remedy shall be in
addition to any other remedies provided under this Agreement or at law.     14.
NOTICES     14.1 Any notice claim, demand, court process, document or other
communication to be given under this Agreement (collectively “communication” in
this Clause) shall be in writing in the English language and may be served or
given personally or sent to the e-mail address (if any) of the relevant Party
and marked for the attention and/or copied to such other person as specified in
Clause 14.4.     14.2 A change of address or e-mail address of the person to
whom a communication is to be addressed or copied pursuant to this Agreement
shall not be effective until five days after a written notice of change has been
served in accordance with the provisions of this Clause 14 on the other Party
with specific reference in such notice that such change is for the purposes of
this Agreement.     14.3 All communications shall be served by the following
means and the addressee of a communication shall be deemed to have received the
same within the time stated adjacent to the relevant means of despatch:

 



Means of despatch   Time of deemed receipt Local mail or courier   24 hours
E-mail   on despatch Air courier/Speedpost   3 days Airmail   7 days

 



10

 

 

14.4 The initial addresses and e-mail addresses of the Parties for the service
of communications, the person for whose attention such communications are to be
marked and the person to whom a communication is to be copied are as follows:

 

If to the Vendor:

 

Mr. How:

 

  Address : c/o Lots 1705 – 1708, Level 17, Tower 2, Faber Towers, Jalan Desa
Bahagia, Taman Desa, 58100 Kuala Lumpur, Malaysia.   E-mail : [●]   Attention :
How Kok Choong

 

If to the Purchaser:

 

  Address : 1645 Village Center Circle, Suite 170, Las Vegas, Nevada, United
States, 89134   E-mail : [●]   Attention : How Kok Choong

 

14.5 A communication served in accordance with this Clause 14 shall be deemed
sufficiently served and in proving service and/or receipt of a communication it
shall be sufficient to prove that such communication was left at the addressee’s
address or that the envelope containing such communication was properly
addressed and posted or despatched to the addressee’s address. In the case of
communication by e-mail, such communication shall be deemed properly transmitted
upon the receipt of the sent confirmation by the e-mail account of the sender.  
  14.6 Nothing in this Clause shall preclude the service of communication or the
proof of such service by any mode permitted by law.     15. COUNTERPARTS      
This Agreement may be executed in any number of counterparts, and this has the
same effect as if the execution on the counterparts were on a single copy of
this Agreement.     16. LAW AND JURISDICTION     16.1 This Agreement shall be
governed by and construed in accordance with the laws of Hong Kong.     16.2 All
claims or disputes arising out of or in connection with this Agreement,
including any dispute as to its existence, validity, termination, or
enforceability thereof, and any dispute relating to any non-contractual
obligations arising out of or in connection with it (for the purpose of this
Clause, a “Dispute”) shall be notified in writing to the other Party. The
notification must set out brief details of the nature of the Dispute. In case of
a Dispute, the Parties shall use all their reasonable efforts to reach an
amicable settlement within thirty (30) days following the above-mentioned
notification  If the Parties fail to reach such an amicable settlement within
the said thirty-day period, any Party to that Dispute may refer the dispute to
arbitration administered by the HKIAC in accordance with the HKIAC Administered
Arbitration Rules in force at that time. The seat of arbitration shall be in
Hong Kong. The Parties to the arbitration shall jointly appoint a single
arbitrator and the award rendered by that arbitrator shall be final and binding
on them. If the Parties are unable to agree to the appointment of the
arbitrator, then any Party to the Dispute may refer the matter to the HKIAC for
nomination of an arbitrator for such purpose. Judgment upon the arbitration
award may be rendered in any court of competent jurisdiction or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

 

11

 

 

IN WITNESS whereof this Agreement has been duly executed on the date first above
written.

 

VENDOR               SIGNED by How Kok Choong   )   in the presence of : Vincent
Tan Inn Shen   )           PURCHASER               SIGNED by How Kok Choong   )
  for and on behalf of   )   AGAPE ATP CORPORATION   )   in the presence of : Ku
Suat Hong   )  

 

12

 

 

SCHEDULE 1
PARTICULARS OF THE COMPANY

 

1.

 

Company name

 

:

Agape Superior Living Sdn. Bhd.

 

2. Company registration number : 200301021968 (624388-V)         3. Date of
incorporation : 8th August 2003         4. Place of incorporation : Malaysia    
    5. Address of registered office : Lot 4.81, 4th Floor, Wisma Central, Jalan
Ampang, Kuala Lumpur 50450, Malaysia         6. Issued share capital : 9,590,598
issued and fully paid share         7.

Shareholder (number of shares and shareholding %)

:

How Kok Choong (9,590,596 shares)





              Lor Keat Yoon (1 share)               Lim Ah Yew @ Lim Soo Yew (1
share)         8. Director : How Kok Choong

 

 

13

 

 

SCHEDULE 2
VENDOR WARRANTIES

 

1. General

 

1.1 The contents of the Recitals of and Schedule 1 to this Agreement are true
and accurate.

 

1.2 All information given by the Vendor or his agents or professional advisers
to the Purchaser or its employees, agents or professional advisers relating to
the business, activities, affairs, or assets or liabilities of the Company was,
when given, and is now true, accurate and complete in all respects.

 

1.3 There are no material facts or circumstances, in relation to the assets,
business or financial condition of the Company which have not been exhaustively,
expressly and fairly disclosed in writing to the Purchaser or its employees,
agents or professional advisers, and which, if disclosed, might reasonably have
been expected to affect the decision of the Purchaser to enter into this
Agreement.

 

1.4 The execution and performance of this Agreement will not conflict with or
result in a breach of or be a reason for the termination or variation of any
agreement or obligation to which the Company is now a party or any of the
Company or its assets are or may be bound or affected or be in violation of any
law, rule or regulation of any governmental, administrative or regulatory body
or any order, injunction or decree of any judicial, administrative, regulatory
or governmental body affecting the Company.

 

2. Organization, Authority and Power

 

2.1 The Company is a company duly incorporated and validly existing under the
laws of the Malaysia. All issued shares in the Company are duly authorized,
validly issued and fully paid up and none of such shares (where applicable) has
been issued in violation of the Companies Act 1965 and/or Companies Act 2016 (as
the case may be) or the terms of any agreement by which the Company or its
shareholders were or are bound, if any.

 

2.2 The Vendor has, on the date of this Agreement and on Completion, full and
unfettered rights, power and authority to enter into this Agreement and assume
all of his obligations hereunder and no further actions or proceedings are
necessary on his part in connection with the execution, delivery and performance
by them of this Agreement.

 

2.3 This Agreement constitutes valid and legally binding obligations on the part
of the Vendor enforceable in accordance with its terms.

 

2.4 The Vendor is the legal and beneficial owner of the Sale Share and is
entitled to sell and transfer the Sale Share and pass the full legal and
beneficial ownership thereof with all rights thereto to the Purchaser or its
nominee(s) on the terms of this Agreement. The Sale Share is issued and fully
paid and is beneficially owned by the Vendor free from all Encumbrances. The
Sale Share constitutes approximately 99.99% of the issued share capital of the
Company.

 

14

 

 

3. Records and taxation

 

3.1 The Company has duly made up all requisite books of account (reflecting in
accordance with generally accepted accounting principles for all the financial
transactions of the Company), minutes books, registers and records in compliance
with all applicable laws and regulatory requirements and these and all other
deeds and documents (properly stamped where necessary) belonging to or which
ought to be in its possession and its seal are in its possession.

 

3.2 All the accounts, books, ledgers, financial and other records of whatsoever
kind, of the Company are in its possession, have been fully, properly and
accurately kept and completed, do not contain any material inaccuracies or
discrepancies of any kind and give and reflect a true and fair view of its
trading transactions, and its financial, contractual and trading position.

 

3.3 The Company has duly complied with its obligations to account to the
relevant tax authorities and all other authorities for all amounts for which it
is or may become accountable in respect of Taxation relating to its business.

 

3.4 All returns in connection with Taxation that should have been filed by the
Company have been filed correctly and on a proper basis in accordance with all
applicable laws and regulatory requirements and there are no facts known or
which would on reasonable enquiry be known to the Company or the director which
may give rise to any dispute or to any claim for any Taxation or the deprivation
of any relief or advantage that might have been available.

 

3.5 The Company is not and does not expect to be involved in any dispute in
relation to Taxation and no authority concerned has investigated or indicated
that it intends to investigate into the tax affairs of the Company.

 

3.6 The Company has no liability in respect of Taxation (whether actual or
contingent) nor any liability for interest, penalties or charges imposed in
relation to any Taxation arising or deemed to arise in any accounting period
ending on or before the Management Accounts Date that is not provided for in
full in the Management Accounts, and in particular, has no outstanding liability
for:

 

  (i) Taxation in any part of the world assessable or payable by reference to
any profit, gain, income or distribution earned, received, paid, arising or
deemed to arise on or at any time prior to the Management Accounts Date or in
respect of any period ending on or before the Management Accounts Date; or

 

  (ii) purchase, value added, sales or other similar tax in any part of the
world referable to transaction effected on or before the Management Accounts
Date,

 

that is not provided for in the Management Accounts.

 

3.7 Since the Management Accounts Date up to and inclusive of the Completion
Date:

 

  (i) the Company has not been involved in any transaction outside the ordinary
course of business which has given or may give rise to a liability to Taxation
on the Company (or would have given or might give rise to such a liability but
for the availability of any relief, allowance, deduction or credit);

 

  (ii) no accounting period or year of assessment of the Company has ended;

 

15

 

 

  (iii) no disposal has taken place or other event occurred which will or may
have the effect of crystallizing a liability to Taxation which should have been
included in the provision for deferred Taxation contained in the Management
Accounts if such a disposal or other event had been planned or predicted at the
date on which the Management Accounts were drawn up;

 

  (iv) no payment has been made by the Company which will not be deductible for
profits tax (or its equivalent) purposes either in computing the profits of the
Company or in computing the profits tax chargeable on the Company;

 

  (v) no event has occurred with the result that the Company has or will become
liable to pay or bear a liability in respect of Taxation directly or primarily
charged against, or attributable to, another person, firm or company; and

 

  (vi) the Company has not paid or become liable to pay any penalty in
connection with any Taxation or otherwise paid any Taxation after its due date
for payment or become liable to pay any Taxation the due date for payment of
which has passed or will become prospectively liable to pay any Taxation the due
date for payment of which will fall within 30 days after the date of this
Agreement.

 

3.8 The Company has within the time limits prescribed by the relevant
legislation duly paid all tax (including provisional tax), made all returns,
given all notices, supplied all other information required to be supplied to the
Inland Revenue Board of Malaysia and any other relevant governmental authority
(including any governmental authority of a foreign jurisdiction) and all such
information was and remains complete and accurate in all material respects and
all such returns and notices were and remain complete and accurate in all
material respects and were made on a proper basis and do not reveal any
transactions which may be the subject of any dispute with the Inland Revenue
Board of Malaysia or other relevant authorities and the Company is not and has
not in the last six years been the subject of an Inland Revenue Board of
Malaysia (or equivalent foreign tax authority) investigation or field audit or
other dispute regarding tax or duty recoverable from the Company or regarding
the availability of any relief from Taxation or duty to the Company.

 

3.9 The Company has duly submitted all claims and disclaimers which have been
assumed to have been made for the purpose of the Management Accounts.

 

3.10 There are no material and/or unusual arrangements, agreements or
undertakings, between the Company and the Inland Revenue Board of Malaysia, or
any foreign tax authorities, regarding or affecting the Taxation treatment of
the Company.

 

3.11 The Company has kept sufficient records in either English or Malay:

 

  (i) of its income and expenditure to enable the assessable profits of its
trade, profession or business to be readily ascertained in compliance with and
for the period mentioned in Income Tax Ac 1967 or other similar legislation;

 

3.12 The Company has duly complied with all requirements to deduct or withhold
Taxation from any payments it has made and has accounted in full to the
appropriate authorities for all amounts so deducted or withheld.

 

16

 

 

4. Corporate Status

 

4.1 The Company has all requisite corporate power and authority to own its
assets and to carry on its business as currently conducted and is duly qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction where the ownership or operation of its assets or the conduct of
its business requires such qualification.

 

4.2 No events or omissions have occurred whereby the constitution, subsistence
or corporate status of the Company has been or is likely to be adversely
affected.

 

4.3 No order for the appointment of a liquidator has been made and as receiver
has been appointed over the whole or any part of the assets of the Company.

 

4.4 No order has been made, or petition presented, or resolution passed for the
winding up of the Company, nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

4.5 Save as contemplated under and this Agreement, as at the Completion Date,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or agreements or commitments of any character relating to the
authorized and issued, unissued or treasury shares or equity interest of the
Company and the Company has not issued any debt securities, other securities,
rights or obligations which are convertible into or exchangeable for, or giving
any person a right to subscribe for or acquire, capital or equity interest of
the Company, and no such securities or obligations evidencing such rights are
outstanding.

 

4.6 The Company is duly incorporated, validly existing and in good standing
under the laws of the Malaysia and has all requisite corporate or similar power
and authority to own and operate its properties and assets and to carry on its
business as presently conducted and is duly qualified to do business.

 

5. Management Accounts

 

5.1 The Company has no liability for Taxation of any kind, which has not been
provided for in the Management Accounts.

 

5.2 Due provision has been made in the Management Accounts for any capital
commitment undertaken or authorized at the Management Accounts Date as may be
appropriate and for any bad or doubtful debt due and payable to the Company in
its own right.

 

5.3 The Company is not a member of any partnership or unincorporated company or
association.

 

5.4 Since the Management Accounts Date up to and inclusive of Completion Date:

 

  (i) there has been no material adverse change in the financial position or
business or prospects of the Company and the Company has entered into
transactions and incurred liabilities only in the ordinary course of business;

 

  (ii) the Company has not declared, paid or made nor is proposing to declare,
pay or make any dividend or other distribution;

 

  (iii) the business of the Company has been carried on in the ordinary and
usual course and in the same manner (including nature and scope) as in the past,
no fixed asset or stock has been written up nor any debt written off and no
unusual or abnormal contract has been entered into by the Company; and

 

17

 

 

  (iv) no asset of the Company has been acquired or disposed of on capital
account, or has been agreed to be acquired or disposed of, otherwise than in the
ordinary course of business and the Company has not disposed of or parted with
possession of any of its property assets (including know how) or stock in trade
or made any payments and no contract involving expenditure by it on capital
account has been entered into by the Company and no liability has been created
or has otherwise arisen (other than in the ordinary course of business as
previously carried on).

 

5.5 The Management Accounts have been properly complied by the director of the
Company on the basis which is consistent with the accounting policies
consistently applied and are accurate in all respects and show a true and fair
view of the state of affairs of the Company and of its results and profits for
the financial period ending on the Management Accounts Date and:

 

  (a) depreciation of the fixed assets of the Company has been made at a rate
sufficient to write down the value of such assets to nil not later than the end
of their useful working lives;

 

  (b) the Management Accounts disclose and make full provision or reserve for
all actual liabilities;

 

  (c) the Management Accounts disclose and make proper provision or reserve for
or note all contingent liabilities, capital or burdensome commitments;

 

  (d) the bases and policies of accounting of the Company (including
depreciation) adopted for the purpose of preparing the Management Accounts are
the same as those adopted for the purpose of preparing the audited accounts of
the Company for each of the preceding accounting periods since the date of
incorporation;

 

  (e) the profits and losses of the Company shown in the Management Accounts and
for the preceding accounting periods have not in any material respect been
affected by any unusual or exceptional item or by any other matter which has
rendered such profits or losses unusually high or low; and

 

6. Business, etc.

 

6.1 The Company has not given or permitted to be outstanding any powers of
attorney or authority (expressed or implied) to any party to enter into any
contracts, commitments or transactions (other than the usual authority conferred
on its director in respect of the ordinary course of business) or pursuant to
the banking facilities granted to the Company.

 

6.2 The Company has not entered into any contracts, commitments or transactions
other than on an arms-length basis nor breached or defaulted under any
contracts, commitments or transactions.

 

6.3 There are no existing circumstances which indicate that as a result of the
consummation of this Agreement:

 

  (i) the existing level of business of the Company may be substantially
reduced; and

 

  (ii) the Company will lose the benefit of any right or privilege which it
enjoys.

 

18

 

 

6.4 Compliance with the terms of this Agreement does not and will not:

 

  (i) conflict with, or result in the breach of, or constitute a default under,
any of the terms, conditions or provisions of any agreement or instrument to
which the Company is a party, or any Encumbrance, lease, contract, order,
judgment, award, injunction, regulation or other restriction or obligation of
any kind or character by which or to which any asset of the Company is bound or
subject;

 

  (ii) relieve any person from any obligation to the Company (whether
contractual or otherwise), or enable any person to determine any obligation, or
any right or benefit enjoyed by the Company, or to exercise any right, whether
under an agreement with, or otherwise in respect of, the Company;

 

  (iii) result in the creation, imposition, crystallization or enforcement of
any Encumbrances whatsoever on any of the assets of the Company; or

 

  (iv) result in any present or future indebtedness of the Company becoming due,
or capable of being declared due and payable, prior to its stated maturity.

 

6.5 The Company has, at all times, carried on its business and conducted its
affairs in all respects in accordance with the provisions of the Companies Act
1965 and/or Companies Act 2016 (as the case may be) for the time being in force
and any other documents to which it is, or has been, a party.

 

6.6 The Company is empowered and duly qualified to carry on business in all
jurisdictions in which it now carries on business.

 

6.7 The Company is not a party to any undertaking or assurances given to any
court or governmental agency, which is still in force.

 

6.8 The Company has conducted and is conducting its business in all respects in
accordance with all applicable laws and regulations, whether of Malaysia or
elsewhere.

 

6.9 The Company is not in breach of any of the terms or conditions of any of the
licences or consents.

 

6.10 The Company is not a party to any contract, transaction, arrangement or
liability which:

 

  (i) is of an unusual or abnormal nature, or outside the ordinary and proper
course of business; or

 

  (ii) cannot readily be fulfilled or performed by it on time without undue, or
unusual, expenditure of money, effort or personnel.

 

6.11 No notice, demand or claim of default under any agreement, instrument or
arrangement to which the Company is a party has been received by the Company and
is outstanding against it and there is nothing whereby any such agreement,
instrument or arrangement may be prematurely terminated or rescinded by any
other party.

 

19

 

 

7. Corporate Records and Procedures etc.

 

7.1 No resolution of any kind of the shareholders of the Company has been passed
(other than resolutions relating to the business at annual general meetings
which was not special business) without disclosure in writing to the Purchaser.

 

7.2 The Company has fully and punctually observed and complied with its
obligations under the relevant companies legislations and the relevant statutes
and all returns, particular resolutions and other documents (if any) required to
be filed have been properly and punctually filed.

 

7.3 The register of members of the Company is and will at Completion be correct.
There has been no notice of any proceedings to rectify the register, and there
are no circumstances which might lead to any application for rectification of
the register, nor will there be any such circumstances at or before Completion.

 

8. Director

 

Other than the director set out in Schedule 1, the Company has no other
director.

 

9. Dispute, Claims and Litigation

 

9.1 The Company is not engaged in any litigation, administrative, mediation or
arbitration proceedings, as plaintiff or defendant; there are no non-compliance,
investigation, inquiry or enforcement proceedings pending or threatened, either
by or against the Company; and no circumstances exist which are likely to give
rise to any litigation, administrative, mediation or arbitration proceedings.

 

9.2 There is no dispute with any revenue, or other official, department or other
regulatory authority in Malaysia or elsewhere, in relation to the affairs of the
Company, and the Company and the Vendor is not aware of any facts which may give
rise to any dispute.

 

9.3 No order has been made, or petition presented, or resolution passed for the
winding up of the Company; nor has any distress, execution or other process been
levied in respect of the Company which remains undischarged; nor is there any
unfulfilled or unsatisfied judgment or court order outstanding against the
Company.

 

9.4 The Company has conducted its business and dealt with its assets in all
material respects in accordance with all applicable legal and administrative
requirements in any jurisdiction.

 

9.5 The Company has not committed any criminal act or material breach of
contract or statutory duty or any tortious or other unlawful act.

 

9.6 No unsatisfied judgment is outstanding against the Company.

 

10. Liabilities

 

10.1 The Company does not have, as at the Management Accounts Date, any material
liabilities or financial commitment except as disclosed in the Management
Accounts.

 

20

 

 

11. Agents

 

11.1 There are in force no powers of attorney or any special authorities given
by the Company other than those given in the ordinary course of business.

 

11.2 Other than in the ordinary course of business, the Company has not ever
entered into an agreement under which any person has been given representative
or agency rights or powers.

 

12. Acquisition of the Consideration Shares

 

12.1 The Vendor understands that the Consideration Shares are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law and are
acquiring the Consideration Shares as principal for their own account and not
with a view to or for distributing or reselling the Consideration Shares or any
part thereof in violation of the Securities Act, have no present intention of
distributing any of such Consideration Shares in violation of the Securities Act
and have no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Consideration Shares
in violation of the Securities Act. The Vendor understands that the
Consideration Shares may only be disposed of in compliance with the Securities
Act. In connection with any transfer of the Consideration Shares other than
pursuant to an effective registration statement, Agape ATP Corporation (“Agape
USA”) may require the transferor thereof to provide Agape USA with an opinion of
counsel selected by the transferor and reasonably acceptable to Agape USA, the
form and substance of which opinion shall be reasonably satisfactory to Agape
USA, to the effect that such transfer does not require registration of such
transferred Consideration Shares under the Securities Act.

 

12.2 The Vendor hereby represents that he is satisfied himself as to the full
observance of the laws of his jurisdiction in connection with any invitation to
subscribe for the Consideration Shares, including (i) the legal requirements
within their jurisdiction for the acquisition of the Consideration Shares, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Consideration Shares. The Vendor’s
beneficial ownership of the Consideration Shares will not violate any applicable
securities or other laws of the Vendor’s jurisdiction.

 

12.3 The Vendor, either alone or together with his or her representatives, have
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the acquisition of the
Consideration Shares, and have so evaluated the merits and risks. The Vendor is
able to bear the economic risk of the Consideration Shares and, at the present
time, are able to afford a complete loss of the Consideration Shares.

 

12.4 The Vendor is not, to their knowledge, acquiring the Consideration Shares
as a result of any advertisement, article, notice or other communication
regarding the Consideration Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

12.5 The Vendor acknowledge that he has had the opportunity to review any and
all documents and has been afforded (i) the opportunity to ask such questions as
they have deemed necessary of, and to receive answers from, representatives of
Agape USA concerning the Consideration Shares; and (ii) access to information
about Agape USA and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate the
transaction. The Vendor acknowledges and agrees that Agape USA has not provided
the Vendor with any information or advice with respect to the Consideration
Shares nor is such information or advice necessary or desired.

 

21

 

 

12.6 Neither the Vendor nor any person acting on their behalves has engaged, nor
will engage, in any directed selling efforts to a U.S. Person (as defined in the
Securities Act) with respect to the Consideration Shares and the Vendor and any
person acting on their behalves has complied and will comply with the “offering
restrictions” requirements of Regulation S. The transactions contemplated hereby
have not been pre-arranged with a buyer located in the United States or with a
U.S. Person, and are not part of a plan or scheme to evade the registration
requirements of the Securities Act. Neither the Vendor nor any person acting on
their behalves has undertaken or carried out any activity for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States, its territories or possessions, for any of the
Consideration Shares. The Vendor agrees not to cause any advertisement of the
Consideration Shares to be published in any newspaper or periodical or posted in
any public place and not to issue any circular relating to the Consideration
Shares, except such advertisements that include the statements required by
Regulation S, and only offshore and not in the U.S. or its territories, and only
in compliance with any local applicable securities laws.

 

12.7 The Vendor understands that the Consideration Shares and any securities
issued in respect of or exchange for the Consideration Shares, may be notated
with one or all of the following legends, as applicable:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.”

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

22

 

 

SCHEDULE 3
PURCHASER WARRANTIES

 

1. The Purchaser has, on the date of this Agreement and on Completion, full and
unfettered right, power and authority to enter into this Agreement and assume
all of its obligations hereunder and no further actions or proceedings are
necessary on its part in connection with the execution, delivery and performance
by it of this Agreement.

 

2. The Purchaser is a company duly incorporated and validly existing under the
laws of the state of Nevada, United States.

 

3. This Agreement constitutes valid and legally binding obligations on the part
of the Purchaser enforceable in accordance with its terms.

 

4. All information given by the Purchaser or its agents or professional advisers
to the Vendor or their employees, agents or professional advisers was, when
given, and is now true, accurate and complete in all respects.

 

5. Subject to the fulfillment of the Conditions Precedent, all necessary
consents, authorizations and approvals of and all necessary registrations and
filings with any governmental or regulatory agency or body required in the state
of Nevada, United States for or in connection with this Agreement and the
performance of the terms thereof have been obtained or made or will have been
obtained or made by Completion.

 

6. All the Consideration Shares to be issued and allotted by the Purchaser to
the Vendor will be duly authorized, validly issued and fully paid up and none of
such shares will be issued in violation of the bylaws of the Purchaser or the
terms of any agreement or laws and regulations by which the Purchaser or its
shareholders were or are bound, if any.

 

23

 